I believe that the majority's decision is too broad and could, in the future, place an onerous burden on the court system. One's mind reels at the all-too-likely possibility of strangers demanding an opportunity to listen to tapes of entire trials and the resultant costs to the court to protect the integrity of such tapes. *Page 241 
In this case, respondents have agreed to provide access to the tapes according to the public records law. Moreover, the word "access" as used by the majority is not used in the statute and in my opinion is not designed to be interpreted as being limited to originals as the majority seems to do. This is exactly the reason that the legislature in R.C. 149.43(B) provided for copies at a reasonable cost. This is not to say, as the statute provides, that a public record is not subject to inspection of the original. However, as applied to an audiotape or videotape, any right to take the time of a court reporter to play the tape without compensation to either her or the court is contrary to the clear intent of the statute. Cf. State ex rel. Harmon v.Bender (1986), 25 Ohio St.3d 15, 17-18, 25 OBR 13, 14-15,494 N.E.2d 1135, 1136-1137.
I would therefore deny relator's petition based on the public records statute. Nevertheless, in view of there being a pending proceeding, I would grant the writ pursuant to C.P.Sup.R. 10(D), which provides:
"In lieu of requesting a copy of an electronically recorded transcript of proceedings, or a portion thereof, a party may view or hear the transcript of proceedings on file with the clerk of the court."